Title: From George Washington to William Thornton, 24 March 1799
From: Washington, George
To: Thornton, William

 

Dear Sir
Mount Vernon 24th Mar. 1799

I received your letter of the 18th instant a day or two ago, previous to wch, I had desired Colo. Lear to remain in the City as long as he could derive benefit from your friendly prescription to his Understanding. It, or more properly they, stand so much in need of skilful assistance, that an entire derangement may take place without it.
Enclosed is a letter (put under this cover for surety of its getting to hand) for him. I sent him two others a day or two ago. With esteem & regard—I am—Dr Sir Your Most Obedient Hble Ser.

Go: Washington

